BENTON, Judge.
Who is the employer, for workers’ compensation purposes, of a chief deputy juvenile officer? On appeal of the workers’ compensation claim, the Labor and Industrial Relations Commission (LIRC) found that the 37th Judicial Circuit was Stanley R. Smith’s employe!*, and was itself liable for the workers’ compensation payment. After opinion by the Court of Appeals, Southern District, this Court granted transfer. Rule 83.03.
By the record, the circuit court is clearly Smith’s employer — a fact fully according with relevant statutes and decisions. This “employer” is unique, coordinating a mix of state and county funding. The issue is which funding sources are available to pay workers’ compensation for a chief deputy juvenile officer. In view of its hybrid funding, a judicial circuit may tap either state or county sources for the workers’ compensation of a chief deputy juvenile officer, in accordance with state statutes. Sections 50.640, 50.641, 105.810 RSMo Supp.1992, 105.820.

I.

The 37th Judicial Circuit is Smith’s employer, in the normal sense of the word. The facts of this case demonstrate that Smith is subject to the exclusive control of the 37th Judicial Circuit. When originally hired, Smith was interviewed by the Chief Juvenile Officer of the Circuit and by the Circuit Judge. In performing his duties, Smith is subject to the direction of the Chief Juvenile Officer, the Circuit Judge, and the Associate Circuit Judges of that circuit — all state officials. If Smith were fired, the Chief Juvenile Officer would notify him. He has never received any instructions regarding his duties from any county official, and he would ignore them if given.
His salary comes in four separate checks, one from each county of the circuit. The state reimburses the counties for his salary, but not for any fringe benefits. Smith receives no fringe benefits — no medical, health, or life insurance, nor any retirement benefits. The only even arguable “benefits” Smith receives are financed by his salary — vacation, compensatory time for overtime, and sick leave. Smith submits his expenses to the Chief Juvenile Officer, who forwards them to the Circuit Judge, who arranges reimbursement by the four counties. Smith’s salary and expenses are allocated in proportion to population: Howell County, 55.02%; Oregon County, 19.55%; Shannon County, 15.06%; and Carter County, 10.37%. The four counties included Smith’s salary along with county employees and paid the resulting premium for workers’ compensation insurance.
The law is as compelling as the facts that the 37th Judicial Circuit is Smith’s employer. Smith is appointed by the Juvenile Division of the Circuit Court. Sections 211.351, 211.021(3)1. Smith serves “under the direction of” the Juvenile Division. Sections 211.351, 211.401. Smith’s employment is “at the will of the *757juvenile court and he was subject to removal at any time by the judge, with or without cause.” Williams v. Jones, 562 S.W.2d 391, 396 (Mo.App.1978). “[T]he number, compensation, selection and control of juvenile court employees is within the inherent power of the court.” State ex rel. St. Louis County v. Edwards, 589 S.W.2d 283, 289 (Mo. banc 1979).
The LIRC’s finding of fact that “the claimant is an employee of the 37th Judicial Circuit” may, at any rate, be “conclusive and binding” on this Court. Section 287.-495.1. To the extent this finding includes “questions of law,” it accords with the law. Id.

II.

The parties dispute whether the 37th Judicial Circuit can be an employer for workers’ compensation purposes. Section 287.030.1(2) RSMo Supp.1992 lists public entities that are “employers” under workers’ compensation. From this list, the parties focus on three potential employers for Smith: (1) the state, (2) the counties, and (3) “any other political subdivision.” The LIRC—and the court of appeals in Hill v. 24th Judicial Circuit, 765 S.W.2d 329, 331 (Mo.App.1989)—concluded that circuit courts are political subdivisions, and thus a potential “employer” for workers’ compensation.
Circuit courts are not political subdivisions. None of the statutes or constitutional provisions that define political subdivisions include circuit courts. See, e.g., Mo. Const. Art. X, § 15; § 44-010(6); § 67.750; § 70.210 RSMo Supp.1992; § 115.013(18).
Instead, circuit courts are constitutional entities:
The judicial power of the state shall be vested in a supreme court, a court of appeals ..., and circuit courts. Mo. Const. Art. V, § 1.
Circuit courts exercise the judicial power “of the state.” Id. It is the “state” that is divided into circuits for the administration of justice. Mo. Const. Art. V, § 15; § 478.167 (37th Judicial Circuit). The “state” does qualify as an employer under § 287.030.1(2) RSMo Supp.1992. This term encompasses all of the departments of the state government, including the judiciary.
While circuit courts are part of state government, their funding differs dramatically from most state agencies. Significant circuit-court funding comes from the State. See, e.g., § 211.393 RSMo Supp.1992 (salary of chief juvenile officer); § 478.023 (salaries of circuit judges and associate circuit judges); § 483.083.4 RSMo Supp.1992 (salaries of circuit clerks); § 483.245 (salaries of deputy circuit clerks); § 485.010 (salaries of presiding judge's staff); § 485.060 (salaries of court reporters).
Another significant source of circuit court funding is the county through the County Budget Law. Sections 50.640, 50.-641. All expenditures of circuit courts, except as otherwise provided by law, shall be paid from the relevant county treasury. Section 476.270.
It is the circuit court that coordinates payment for the costs of the circuit court. This case poses the issue: to what extent can the circuit court look to the state for workers’ compensation coverage.

Ill

Workers’ compensation must cover “all state employees.” Section 105.810 RSMo Supp.1992. State employees within the “judicial branch of government” are part of state government, and must be covered by workers’ compensation, like other state employees. Section 105.820.
Is Smith a state employee for workers’ compensation coverage? A specific statute defines “state employee” for workers’ compensation:
The term “state employee” means any person who is an elected or appointed official of the state of Missouri or who is employed by the state and earns a salary or wage in a position normally requiring the actual performance by him of duties on behalf of the state. § 105.800.
The parties dispute whether Smith is a state employee or a county employee under this statute.
*758The specific statute defining “state employee” for workers’ compensation does include Smith. Smith was “appointed” to his position by state officials. Smith earns a salary (the statute being silent as to the nominal payer). Smith is in a position requiring that he perform “duties on behalf of the state.”
Determining whether a particular employee is a state employee depends on the precise language of the particular statute involved and the general principles in the relevant area of law. Cates v. Webster, 727 S.W.2d 901, 906 (Mo. banc 1987); O’Leary v. Missouri State Board of Mediation, 509 S.W.2d 84, 89 (Mo. banc 1974); Hawkins v. Missouri State Employees Retirement System, 487 S.W.2d 580, 583 (Mo. App.1972). In the Cates case, the relevant statute did not define the term “officer or employee of the state or any agency thereof,” and this Court held a court bailiff was not a state employee, for purposes of the State Legal Expense Fund. Cates, 727 S.W.2d at 904, 906. In the Hawkins case, the relevant statute mirrored § 105.800, and the court of appeals held that an official court reporter was a state employee, for purposes of the Missouri State Employees Retirement System. Hawkins, 487 S.W.2d at 581-82.2
Reinforcing the specific language of § 105.800, the general principles of law in workers’ compensation indicate Smith can be a state employee. In workers’ compensation law, the “one making the appointment and receiving the services necessarily stands in the correlative relation of employer.” Maltz v. Jackoway-Katz Cap Co., 336 Mo. 1000, 82 S.W.2d 909, 911 (1934). The right to control the employee is the “test often applied” to determine the employer, and the element “most frequently referred to.” Lawson v. Lawson, 415 S.W.2d 313, 319 (Mo.App.1967); Cates, 727 S.W.2d at 906. “[T]he framers of the [workers’ compensation] act had in mind the law of master and servant and the relationship, duties, rights, and limitations arising out of the same. The relationship is bottomed upon services ... to be rendered by the servant ... to the other ... and is peculiarly characterized by right of control vested in the latter.” Maltz, 82 S.W.2d at 912. Based on traditional workers’ compensation law, Smith can be a state employee.
After all, workers’ compensation substituted statutory rights for the employee’s tort action against the employer. For any accident “arising out of and in the course of employment,” the employer is liable “irrespective of negligence,” and shall be “released from all other liability.” Section 287.120.1 RSMo Supp.1992.
The state argues that the nominal payers of the salary — the counties — are the employers. The plain language of § 105.-800 does not mention, let alone emphasize, the source of the salary or the nominal payer. Reading this statute in pari mate-ria with workers’ compensation law, it is the right of control and not the source of funds that determines who is the employer.
[WJhile payment of wages is a circumstance which may aid in determining who is the employer, such payment of itself is insufficient to establish that fact. It is merely useful in determining who has the power of control, which latter is the controlling consideration. Ellegood v. Brashear Freight Lines, Inc., 236 Mo. App. 971, 162 S.W.2d 628, 634 (1942).
In this case, to the extent that payment is relevant, county payment is negated by state reimbursement of Smith’s entire salary, and complete judicial control. As Smith is subject to judicial and, thus, state control, he can be a “state employee” for workers’ compensation purposes.

IV.

The various parts of the state government have the option to purchase insurance or to join the state self-insurance pool, CARO. Sections 105.810 RSMo Supp. 1992, 105.820. When this option is combined with the County Budget law, §§ 50.-*759640, 50.6⅛1, the circuit courts have three options as to workers’ compensation.
First, the circuit court can request funds from its component counties in order to purchase insurance. The 24th Judicial Circuit apparently implemented this option in Hill, 765 S.W.2d at 830-31.
Second, workers’ compensation can be supplied directly by the counties. State statutes expressly permit a “state employee” of a judicial circuit to be, in effect, designated a “county employee” for workers’ compensation purposes. Sections 50.-640, 50.641, 105.810RSMo Supp.1992, 105.-820. Smith’s insurance appears to have been provided this way.
Third, the circuit court could choose to self-insure (through CARO) its “state employees.” Sections 105.810 RSMo Supp. 1992, 105.820.
As workers’ compensation coverage clearly constitutes “expenditures to support the operations of the circuit court,” the choice between these options is for the circuit court. Section 50.641; of. State ex rel. Twenty-Second Judicial Circuit v. Jones, 823 S.W.2d 471, 477 (Mo. banc 1992). This choice is a result of the same process as all other circuit court budgetary matters. Section 50.640.2.
In the present case, the parties apparently selected the second option. The counties and their workers’ compensation insurers are liable for Smith’s claim.

V.

Smith is an employee of the 37th Judicial Circuit, and can be a “state employee” for workers’ compensation purposes. The mechanism to fund Smith’s workers’ compensation is the budget process of the circuit court, with the option of CARO for those circuit court employees who are “state employees.” In this case, because the counties (and their insurers) have covered Smith at the end of the budgeting process, they, at least, are liable for his workers’ compensation claim.
The judgment of the LIRC is affirmed in part and reversed in part; the case is remanded to the LIRC for entry of an amended award in accordance with this opinion.
COVINGTON and THOMAS, JJ., and SHANGLER, Sp.J., concur.
PRICE, J., concurs in result in separate opinion filed.
ROBERTSON, C.J., and LIMBAUGH, J., concur in opinion of PRICE, J.
HOLSTEIN, J., not sitting.

. All statutory references are to RSMo 1986 unless otherwise indicated.


. The General Assembly has the power to exempt classes of employees from this position-by-position/program-by-program approach, and make a class either state employees or county employees for all purposes. See, e.g., § 483.-083.4 RSMo Supp.1992; § 483.245.6.